Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200167360 A1 Rath; Timothy A. et al. (hereinafter Rath)
Regarding claim 1, Rath teaches A computer implemented method, comprising: connecting, by one or more computing devices, a node within a cluster to a data stream conforming to a schema, wherein the node is configured to receive a data stream segment of the data stream; (Rath [FIG. 15] 1340A Stream processor (node from plurality/cluster getting data stream segment) [40-44] describe the scheme/schema involved with the data stream and corresponding node(s) in cluster)													provisioning, by the one or more computing devices, the node to perform a data transformation on elements of the data stream segment as defined by the schema, wherein the data transformation produces transformed data queryable according to the schema; (Rath [FIG. 15] shows corresponding flow with changes to data (which can be queried) with stream processors [78] further elaborates on changes being done [40-44] describe the scheme/schema involved with the querying)											and receiving, by the one or more computing devices, the transformed data at a data sink connected to the node. (Rath [FIG. 5 &15] show the stream processor connected to storage/data sink in which it can transfer/communicate data with)
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory ( Rath [FIG.17] shows the corresponding hardware with processor and memory)
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions( Rath [FIG.17] shows the corresponding hardware with processor and memory capable of reading and executing instructions)
Regarding claim 2, Rath teaches The computer implemented method of claim 1, wherein a complex events processing system executing on the one or more computing devices is configured to act as the data sink and to perform an action based on the transformed data. (Rath [FIG. 5 &15] show the corresponding system which can perform the action [22-24 & 35-42] further elaborate on system which can perform the action)
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 16 is rejected similarly as claim 2 above
Regarding claim 3, Rath teaches The computer implemented method of claim 1, wherein provisioning the node to perform the data transformation comprises: configuring, by the one or more computing devices, the node to perform a query on the elements of the data stream segment in accordance with the schema. (Rath [FIG. 15] show the system which can perform corresponding queries [22-24] further elaborate on query details [40-44] describe the scheme/schema involved with the querying)
Corresponding system claim 10 is rejected similarly as claim 3 above
Corresponding product claim 17 is rejected similarly as claim 3 above
Regarding claim 4, Rath teaches The computer implemented method of claim 3, wherein the query comprises an operation performed on the elements of the data stream segment and on additional elements of an additional data stream segment. (Rath [FIG. 15] show the system which can perform corresponding queries including additional elements/data for a corresponding additional data stream also [22-24] further elaborate on query details which also can include a plurality/extra elements)
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 18 is rejected similarly as claim 4 above
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5,12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rath in view of US 20180101429 A1; Melanchenko; Dmytro (hereinafter Mel)
Regarding claim 5, Rath teaches The computer implemented method of claim 1, further comprising:											
Rath lacks orderly and explicitly teaching obtaining, by the one or more computing devices, load requirement information of the data stream; and notifying, by the one or more computing devices, the cluster to adjust node availability based on the load requirements of the data stream.			However Mel teaches obtaining, by the one or more computing devices, load requirement information of the data stream; and notifying, by the one or more computing devices, the cluster to adjust node availability based on the load requirements of the data stream. (Mel [0068] an alerting system 130 may be a module that is run on a single server or distributed to run on multiple servers. The implementation can depend, for example, on factors such as loading (e.g., number of event streams, transformation nodes and state change processors), or if there are requirements to run in a high availability mode in which case the alerting system 130 can be deployed to multiple servers. A group of servers running an implementation of the alerting system 130 form a cluster. Each cluster can be expanded to add new servers to the group of servers that make up that cluster. This can happen, for example, when additional computing capacity needs to be added into the system, or to increase redundancy, or to substitute a server in the cluster with a new server. Each cluster can also shrink, which means that servers can be removed from the group of servers that make up that cluster.)								
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rath’s methods and make the addition of Mel alerting system and its corresponding load analysis methods in order to create a more efficient system. (Mel [0068] an alerting system 130 may be a module that is run on a single server or distributed to run on multiple servers. The implementation can depend, for example, on factors such as loading (e.g., number of event streams, transformation nodes and state change processors), or if there are requirements to run in a high availability mode in which case the alerting system 130 can be deployed to multiple servers. A group of servers running an implementation of the alerting system 130 form a cluster. Each cluster can be expanded to add new servers to the group of servers that make up that cluster. This can happen, for example, when additional computing capacity needs to be added into the system, or to increase redundancy, or to substitute a server in the cluster with a new server. Each cluster can also shrink, which means that servers can be removed from the group of servers that make up that cluster. This can happen, for example, when the current load can be handled by fewer servers making it desirable to remove unused servers to save on operational costs, or when a server that is part of the cluster is broken or requires maintenance. In either case, the server can be removed from the cluster.)
Corresponding system claim 12 is rejected similarly as claim 5 above
Corresponding product claim 19 is rejected similarly as claim 5 above			
Claims 6,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rath in view of Jacobson; Erik Daniel et al.; US 20210294587 A (hereinafter Jacobson).
Regarding claim 6, Rath teaches The computer implemented method of claim 1, further comprising: 											Rath lacks explicitly and orderly teaching creating, by the one or more computing devices, a configuration file specifying configuration information for the node and one or more additional nodes within the cluster.							
However Jacobson teaches creating, by the one or more computing devices, a configuration file specifying configuration information for the node and one or more additional nodes within the cluster. (Jacobson [0011] The other configuration method creates or updates files in advance on a head node, stores the files into a hierarchy and deploys the changes to the nodes using a synchronization function from the head node to all nodes in a cluster. [32&33] further elaborate and detail on the creation of the configuration file)							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rath’s methods and make the addition of Jacobson in order to create a more structured system and a more accurate system via configuration files (Jacobson [0011] The other configuration method creates or updates files in advance on a head node, stores the files into a hierarchy and deploys the changes to the nodes using a synchronization function from the head node to all nodes in a cluster. [32&33] further elaborate and detail on the creation of the configuration file)
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 20 is rejected similarly as claim 6 above
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rath in view of US 20180101429 A1; Melanchenko; Dmytro (hereinafter Mel)
Regarding claim 7, Rath teaches The computer implemented method of claim 1,		
Rath lacks explicitly and orderly teaching wherein the node is configured as a function as a service (FaaS) consumer.								
However Barnes teaches wherein the node is configured as a function as a service (FaaS) consumer. (Barnes [0070] the resource may be an execution architecture resource and may be adjusted to utilize an alternative environment (for example, adjusting from a Software As A Service (SAAS) architecture to a Function As A Service (FaaS) architecture)						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rath’s methods and implement Barnes FaaS methods in order to create a more efficient system via configuring into a FAAS architecture/configuration (Barnes [0070] In addition to using hardware potential as a performance measure limit, it may also be possible to determine when a maximum cost limit, the cost being related to the financial cost of running the container-based application in a given processing environment, has been reached. In this case, the resource may be an execution architecture resource and may be adjusted to utilize an alternative environment (for example, adjusting from a Software As A Service (SAAS) architecture to a Function As A Service (FAAS) architecture)
Corresponding system claim 14 is rejected similarly as claim 7 above
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pages 6-8):  Examiner’s response:- There's no disclosure in Rath stating it's data is not queryable, paragraphs 22-26 & 78-80 for Rath expressly elaborates on the data being queried. Also the amendment "queryable according to the schema" is very broad in scope and the examiner is using BRI to interpret it as any data that is being queried with a corresponding schema. Paragraphs 40-44 of Rath describe the scheme/schema involved with the querying. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the applicant appears to read specification into the claims. The examiner believes these limitations while read in view of the specification are not claimed and must be brought into the claim’s limitations for the claim to gain the scope the applicant appears to argue. The examiner recommends bringing in details on one or more of: how the system is transforming the data (parameters and factors it is taking into consideration) and the schema (parameters and factors involved in the structure of the schema).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165